                         Case 1:20-mj-02016-JFR Document 1 Filed 12/08/20 Page 1 of 4
AO    9t (Rcv tl       Crrrninal Conrplarnt
                                                                                                             ufireo           rrrao
                                              UNlrEp Srergs Dlsrrucr CoURT                                                                ;;!?38,.
                                                                    for tlrc                                               DEC
                                                                                                                                 E tozo
                                                          District of Ncrv lvlcxico                           ,l,,,ICHEU
                                                                                                                                 R   ETEERS
                      United States of Anredca
                                 v.
                                                                                case No'
                                                                                              Ao -    f(\f       aD I \o
                         Steven SILGUEBO


                               DcJcndant(s)


                                                    CRINIINAL CONTPLAINT
             I. the complainant in this case. state that the following is true to the best of my knowledge and belief
Ou or about the date(s)          of             December 2,2020                in the county    of            Bernalillo              in the
                           District of          New Mexico        , the defendant(s) violated:

                 Code Sactiott                                                    O.ffetrse   Description
 18 U.S.C S 922 (gX1)and 924                       Felon in Possession ol a Firearm and/or Ammunition




             This cdminal complaint is based on these facts:

Plase see attached alfadavit




             d     Continued on the attached sheet.




Sworn telephon'ica I ly. and s'ig ned electronica I ly.



Dat   e   : DSc_e m be f*q-.2p29                                                                            FAM
                                                                                                      Jndgc's signaturc

City and state:                       Albuquerque, New Mexico                   fhe Honorable John Bobbenhaar, Magistrate Judge
                                                                                                     Prinal nonr, untl utlc
            Case 1:20-mj-02016-JFR Document 1 Filed 12/08/20 Page 2 of 4




          ATFIDA\III'tN SUPPORT OF CRI:\IINAL COIIIPT,AINT & ARREST WARR,\NT

          I, Paul Jessen. being duly swonl. tleposc and say:

 l'       I have been a larv entbrcetnent oftlcer tbr approximarely 8 years. serving          as a Bernalillo County

 Sheritl's Deputl', <Jetective. antl as a 'l'ask Force ofTicer rvirh thc Federal Bureau of lnl,estigation. I        arn

 currenlly assigned to the FBt Violont Crinrc Task Force (VCTF) rvhere I prinrarily invesrigarc violenr repear

 offenders. arnred robberies. kiclnappings. ancl FBI fugitivcs. Over rhe past 8 years. I haye arrested
                                                                                                       hunclreds

 of individuals for ofl'enses related ro drug distribution, gang crimes. fireanrr violations, armed robbery.

 caqackrng. assault. and otlrer relarcd crirnes.


                                                       Charges

 2.      Thrs aflldavit is submirted in supporr of a crinrinal conrplaint and arrest w:urant charging Steven

 SILGUERO (born      in I989) with felon in possession of a          fireanrr and/or amrnunition. in violation   of l8
 U.S.C. {g 922(gXl ) and 924.

                                                      Bnckground:

         SILCUERO's felony convicrions include:

             a.   Possession ot'Marijuana rvith lntent to Distribute in 2009 (D-202-CR-2008-05750):

             b.   conspiracy ro conrmit Arnred Robbery in 2012 (D-202-cR-201l-0291?); and

             c.   Trafficking Heroin and Conspiracy to Comrnit Trallcking in 2013 (D-202-CR-Z0lZ-

                  03e2e).

                                                   lnvestigation:.

4"      On December 2,2020, at approxin:ately 1654 hours, Dcputies rvith the Bernalillo County Sheriffs

Office (BCSO) were dispatched to the Circle K gas station locared ar 3440 Isleta Blvcl SW in rcl'erence ro

a disturbance. The calling party stated that a malc subject wearing a black jackcr. black shirr. gray
                                                                                                      pants,

and carrying a guitar case \yas having an "episode" inside the gas station.

5.      Dcpulies arrived on scene and made contacl rvith a male subject. later identitjed as Steven

SILGU[RO. inside of the store. Deputies statcd that SILCUERO marched the exacr dcscription
                                                                                           of the
individual given by thc calling party and rvns otrscn'cd to also be wearing a guirar case backpack.
              Case 1:20-mj-02016-JFR Document 1 Filed 12/08/20 Page 3 of 4



 SILCUERO \\'as asked ro exit the store to spl'ak rvith deputies to rvhich he complied. SILGUERO placed

his guitar backpack on rhc ground and le*ncd it up against a u'all rr'hilc deputies conducted a'Ierry pat               of

his penon for *,eaporrs. r\s deputies spoke rvirh SILGUERO. they further observed that the soll guitar case

was not rigid as rt rvould be   ila    guitar ri-ere insidc.

6.         SIL.CUERO adrised deputies that he trelier,cd pcople werc lirllowing him and that he needed help.

Deputies askoJ SILCUERO           if   he rvanrcd any medical anention to rvhich he denied assistance. Deputies

thcn ofl'crctl to drive SILCUERO to rhe area         ora,*",   tslrcl SW and Ccntral Ave SW to rvhich he agrced-

 7.        Deputies then placed SII"GUHRO in rhe back seat          ola   marked patrol unit zurd began gathering his

belongings to take with him. As dcpurics artsmptcd to pick up th€ guitar casc by thc area of s'here the neck

of the guitar rvould be, dcputies t'clt an object that rvas inrnrediately apparent to them as a punlp action

shotgun. Dcputies then opcned the nmin contpanmr:nt of the guitar case to ensure that the ltrcarm rvas in                a


safc condition u,hile trnnrsporting      it n'ith SLLGUIRO.      Ln doing so, deputies rvere able      to verify that the

 lireamr was a punrp action shotgun and s'as not in a sotb cor:dition. Deputies (bund that there was a l2

gauge shell in the chanrber    olthe fireamr and the sal'cty u,as oll'. The shotgun       rvas later identified as a black


           N1odel320   l2   gauge shotgun and the buttstock was chopped         offand made into a short handle. It
.stevens

should be notcd thar the serial number of the slrotgun rvas complctely obliterated.

8.         Deputies rvcrc able to positively identily SILCUERO utilizing local larv enforcemc'nt databases

and found that SILGUUR0 is a convictcd fclon. SILGUERO rvas tlrcn placcd under arrcsl for felon in

possession of a lirearnr and a scarch of his person incident to arrerit rvas then conducted. During this search.

Dcpuries located a glass pipe rvith rvhite residue in his lront left pockct and an unspent shotglrn shell in thc

riglrr front pocket oihis jacket. Morc unspent l2 gaugc anmrunition rvere also located in the magazine tube

of rhe shorgun and in thc guitar case. In total. Deputies locatcd 25 unspent shotgun shells.

L          Deputics rhcn spoke s'ith the original calling party.     K.ll., who is an employee at the Circle K        gas


srarion.   K.Il. adviscd Deputies that SII-CUERO         asked lter artd hcr co-rvorker   if he could usc the bathroom

und rhcrr voluntarill,stated to   K.l[. that he is a iblon. SILCUIR()       then statcd to K.H. that hc "had his strap

on hir:r." rvhich Oeputies kneu *'fls a slang lenn fbr a fircanu through their training and cxpcnerrcc.

                                                                                                                         )
             Case 1:20-mj-02016-JFR Document 1 Filed 12/08/20 Page 4 of 4



 10.      Deputies then read SILGUERO his rights per Miranda to rvhich he understood and agreed to answer

questions without a lawyer present. SILGUERO confimted that he told the Circle K employces that he is         a


felon and that he is "strapped." SILCUERO further adnritted that he knons that he is a felon and is arvare

that he is not allowed to be in possession of firearms or anrmunition. SILGUERO further made statements

that he carries the (ireann for protection due to his fear that there is a bounty out for him.

                                                 Interstate Nerus

    I   l. Based on my training and experience. I knorv that Stevens brand fireanl'ls are manufactured outside
the State of New Me.xico and the specified handgun nreets the federal delinition of a "firearm."

    12. Based on my training and expericnce, I also know that that ammunition. and its components are

manufactured outside of the State of Nerv Mexico.

                                                   Conclusion:

   13.    Based on the information contained herein, I believe probable cause exists to charge SILCUERO

with violations of l8 U.S.C. E$ 922(gXl) and 924 (felon in possession of a fireann and/or ammunition),

This affidavit has been reviewed by Supervisory Assistant United States Attorney Jack Burklread of the

District of New Mexico.

                                                                    Rcspecrful ly submitted,

                                                                                ---"-')
                                                                        -.--t

                                                                    ,r- ..r'r-l/
                                                                                 --.'--..-

                                                                                  -a
                                                                  frnt,;;Wz
                                                                   fBl Ta{"Fi,rce Oflicer



TELEPHONICALI-Y SUBSCRIBED AND SWORN TO BEFORE ME ON DECEMBER                                    8   ,2O2O:


                   F Q^,*
TllE HONORABLE JOHN F. ROBBEn'I-IAAR
UNITED STATES MAGISTRNTE JUDCE
DISTRICT OF NEW MEXICO
